UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 95-7962



STEVEN E. HESTER,

                                              Plaintiff - Appellant,

          versus

STEVEN STOWE, F.B.I.; ED RYAN, F.B.I.; PATRICK
MCNARDO, U.S.M.; SCOTT SEWALL, U.S.M.; OFFICER
SWEET, AA County Police; BEN WILSON, B.C.D.C.;
VENABLE, Social Worker, B.C.D.C.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-95-
2300-AMD)


Submitted:   March 12, 1996                 Decided:   March 21, 1996

Before WIDENER, MURNAGHAN, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven E. Hester, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Perry F. Sekus, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing cer-

tain Defendants and certain claims from his 42 U.S.C. § 1983 (1988)

action. We dismiss the appeal for lack of jurisdiction because the

order is not appealable. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (1988), and certain interlocu-
tory and collateral orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ.

P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541
(1949). The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2